                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    JUSTIN L. TRIPP,                                       Case No. 2:17-CV-1964 JCM (BNW)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10     CLARK COUNTY, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is plaintiff Justin Tripp’s (“plaintiff”) motion to stay case. (ECF
               14     No. 83). Defendants filed responses, indicating that they did not oppose staying discovery but
               15     requested that the court also extend discovery deadlines. (ECF Nos. 86, 87).
               16            Also before the court is plaintiff’s motion to withdraw his motion to stay case. (ECF No.
               17     90). Plaintiff originally requested discovery be stayed pending his transfer between correctional
               18     facilities. (ECF No. 83). His transfer is complete, and he no longer requires or requests a stay.
               19     (ECF No. 90).
               20            Accordingly,
               21            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
               22     withdraw motion stay case (ECF No. 90) be, and the same hereby is, GRANTED.
               23            IT IS FURTHER ORDERED that plaintiff’s motion to stay (ECF No. 83) be, and the same
               24     hereby is, WITHDRAWN.
               25            DATED October 1, 2019.
               26
                                                                    __________________________________________
               27                                                   UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
